         Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Gloria Baca,                                     No. CV-20-01036-PHX-DJH
10                      Plaintiff,                        ORDER
11       v.
12       Johnson & Johnson, et al.,
13                      Defendants.
14
15             Pending before the Court is Defendants’ Motion to Dismiss Plaintiff’s Complaint
16   for Failure to State a Claim (Doc. 14). Plaintiff filed her Response (Doc. 18), and
17   Defendants filed their Reply (Doc. 22). The matter is fully briefed.
18   I.        Background
19             This case is one of myriad similar cases in which plaintiffs allege defects in pelvic
20   repair systems developed by Defendants Johnson & Johnson and Ethicon, Inc.1 Before June
21   21, 2018, such cases would have been transferred to the Southern District of West Virginia
22   as part of the Multi-District Litigation, In re: Ethicon, Inc. Pelvic Repair System Products
23   Liability Litigation, MDL No. 2327 (“MDL”). (Doc. 26-1 at 2). The MDL has since
24   stopped accepting transfers, and so this case comes before this Court. (Id.)
25             Plaintiff’s Complaint alleges that she, an Arizona domiciliary, underwent an
26   “anterior/posterior repair cystoscopy surgery” in 2006 and was implanted with a Gynecare
27   TVT mesh (the “Product”), which was manufactured by Defendant Ethicon, Inc. (Doc. 1
28   1
      A list of these cases may be found here:
     https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327
         Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 2 of 12



 1   at ¶¶ 1, 2). In 2019, “Plaintiff underwent vaginal mesh revision/excision, posterior repair,
 2   and enterocele repair surgery . . . .” (Id. at ¶ 3). These first three allegations are the only
 3   ones that appear tailored to Plaintiff Gloria Baca. Many of the Complaint’s remaining 244
 4   allegations can be found, word-for-word, in other complaints filed in various federal
 5   courts.2 See e.g., Complaint, Bauer v. Ethicon, Inc., (No. 5:20-cv-00133) (N.D. Fla. Apr.
 6   30, 2020); Complaint, Curry v. PHC-Cleveland, (No. 4:20-cv-00058) (N.D. Miss. Apr. 2,
 7   2020); Complaint, Pranger v. Johnson & Johnson, (No. 1:20-cv-00142) (N.D. Ind. Mar.
 8   30, 2020). This Court, too, has encountered some of the same allegations in previous
 9   complaints. See Hix v. Bos. Sci. Corp., 2019 WL 6003456 (D. Ariz. Nov. 14, 2019).
10            This Complaint brings sixteen causes of action.3 There are four strict liability
11   claims, four negligence claims, three fraud claims, one claim for violating consumer
12   protection laws, two breach of warranty claims, one claim for unjust enrichment, and one
13   final claim for punitive damages. (Doc. 1 at ¶¶ 89–242). Defendants move to dismiss them
14   all for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Doc. 14
15   at 1).
16   II.      Pleading Standard
17            A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a claim.
18   Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011). Complaints must make a short and
19   plain statement showing that the pleader is entitled to relief for its claims. Fed. R. Civ. P.
20   8(a)(2). This standard does not require “‘detailed factual allegations,’ but it demands more
21   than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,
22   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
23   There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.
24   While courts do not generally require “heightened fact pleading of specifics,” a plaintiff
25   must allege facts sufficient to “raise a right to relief above the speculative level.” See
26
     2
       The Court notes that the Complaint fails to comply with LRCiv 7.1’s formatting
27   requirements. It also contains many typographical oddities and errors, such as repeatedly
     referring to “Plaintiffs” when there is only one Plaintiff.
28
     3
         While the Complaint enumerates seventeen causes of action, it skips a sixteenth claim.

                                                  -2-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 3 of 12



 1   Twombly, 550 U.S. at 555. A complaint must “state a claim to relief that is plausible on its
 2   face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual content
 3   that allows the court to draw the reasonable inference that the defendant is liable for the
 4   misconduct alleged.” Iqbal, 556 U.S. at 678.
 5          If a complaint alleges fraud, then it “must state with particularity the circumstances
 6   constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy the particularity requirement,
 7   a complaint must include “an account of the ‘time, place, and specific content of the false
 8   representations as well as the identities of the parties to the misrepresentations.’” Swartz v.
 9   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (per curiam) (quoting Edwards v. Marin
10   Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004)). In other words, it “must ‘identify the who,
11   what, when, where, and how of the misconduct charged, as well as what is false or
12   misleading about the purportedly fraudulent statement, and why it is false.’” Salameh v.
13   Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (quoting United States ex rel. Cafasso
14   v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)).
15          Dismissal of a complaint for failure to state a claim can be based on either the “lack
16   of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
17   legal theory.” Balistren v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In
18   reviewing a motion to dismiss, “all factual allegations set forth in the complaint ‘are taken
19   as true and construed in the light most favorable to the plaintiffs.’” Lee v. City of L.A., 250
20   F.3d 668, 679 (9th Cir. 2001) (quoting Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140
21   (9th Cir. 1996)). But courts are not required “to accept as true a legal conclusion couched
22   as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.
23   265, 286 (1986)).
24   III.   Discussion
25          Defendants make several arguments why the Complaint fails to state a claim. The
26   first is that the Complaint is an example of an impermissible “shotgun” pleading. The rest
27   address the Complaint’s substance. The Court will address each in turn.
28   ///


                                                  -3-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 4 of 12



 1          a. Shotgun Pleading
 2          Defendants argue the Complaint’s construction forces them to “root through the
 3   entire Complaint to ascertain which of the 247 paragraphs may apply to each Defendant
 4   and each cause of action.” (Doc. 14 at 4). They argue this “shotgun” or “puzzle” style of
 5   pleading is so unhelpful that the Court should dismiss the Complaint on those grounds
 6   alone. (Id. at 3). “The key characteristic of a shotgun pleading is that it ‘fail[s] to one degree
 7   or another, and in one way or another, to give the defendants adequate notice of the claims
 8   against them and the grounds upon which each claim rests,’ which renders them disfavored
 9   and usually subject to dismissal.” Casavelli v. Johanson, 2020 WL 4732145, at *9 (D. Ariz.
10   Aug. 14, 2020) (quoting Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323
11   (11th Cir. 2015)). Upon review, the Court finds that the Complaint adequately gives notice
12   to Defendants to the extent that it cannot be characterized as a shotgun pleading.
13          b. Strict Liability
14          The Complaint’s strict liability claims include manufacturing defect, failure to warn,
15   defective product, and design defect. (Doc. 1 at ¶¶ 95–119).
16                   i.      Manufacturing Defect
17          Defendants argue the Complaint fails to state a claim for manufacturing defect
18   because it does not identify a flaw in the manufacturing process. (Doc. 14 at 6). Plaintiff
19   argues a manufacturing defect is evident by the fact that she suffered an injury from the
20   Product. (Doc. 18 at 4).
21          In Arizona, the crux of a manufacturing defect claim is that the defective product
22   differs from the manufacturer’s intended design or from other ostensibly identical units of
23   the same product line. See Spedale v. Constellation Pharm. Inc., 2019 WL 3858901, at *15
24   (D. Ariz. Aug. 16, 2019) (“A plaintiff should compare the injury-inducing product with
25   other non-defective products in the same line”); Hearn v. R.J. Reynolds Tobacco Co., 279
26   F. Supp. 2d 1096, 1115 (D. Ariz. 2003). Generally, a manufacturing defect claim posits
27   that the product is flawed as a result of something that went wrong during the
28   manufacturing process, whether or not a suitable design was in place. See Gomulka v.


                                                   -4-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 5 of 12



 1   Yavapai Mach. and Auto Parts, Inc., 745 P.2d 986, 988–989 (Ariz. Ct. App. 1987). A
 2   plaintiff pursuing a manufacturing defect claim must identify or explain how the product
 3   either deviated from the manufacturer’s intended result or how the product deviated from
 4   other seemingly identical models; thus, a bare allegation that the product had a
 5   manufacturing defect is an insufficient legal conclusion. See Enedina Coronado, et al., v.
 6   Costco Wholesale Corp., 2019 WL 5448312, at *4 (D. Ariz. Oct. 24, 2019).
 7          The Complaint certainly claims that the Product was defective. (Doc. 1 at ¶ 21).
 8   However, the Complaint does not identify a specific manufacturing defect, either by failing
 9   to manufacture the Product as designed, or by failing to manufacture the particular Product
10   in a similar way as other identical units. As this Court has said in other cases, Plaintiff’s
11   summary allegations that the Product “failed to perform as designed and intended, without
12   explanation as to how those defects are tied to the manufacturing process, do not
13   demonstrate that [the Product] had a manufacturing defect.” Hix, 2019 WL 6003456, at *4.
14   Plaintiff’s claim under a manufacturing defect theory, Count II, will be dismissed.
15                   ii.    Failure to Warn
16          Defendants argue the Complaint fails to adequately plead a failure to warn, also
17   known as an informational defect under Arizona law. (Doc. 14 at 7). They also argue that
18   Arizona’s learned intermediary doctrine applies to this case, with which Defendants would
19   have satisfied their duty to warn by providing an adequate warning to Plaintiff’s physicians.
20   (Id. at 7–8). Plaintiff argues that the Complaint shows the warnings were inadequate and
21   that the intermediary doctrine does not apply to this case. (Doc. 18 at 4–5).
22          A prima facie case of strict liability for informational defect requires a plaintiff to
23   show (1) that the defendant had a duty to warn, (2) that the missing warning made the
24   product defective and unreasonably dangerous, (3) that the warnings were absent when the
25   product left defendant’s control, and (4) that the failure to warn caused plaintiff’s injury.
26   Sw. Pet Prods., Inc. v. Koch Indus., Inc., 273 F. Supp. 2d 1041, 1060 (D. Ariz. 2003) (citing
27   Gosewisch v. Am. Honda Motor Co., Inc., 737 P.2d 376, 379 (Ariz. 1987) (superseded on
28   other grounds by A.R.S. § 12-2505)).


                                                 -5-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 6 of 12



 1          Under the learned intermediary doctrine, a medical device manufacturer satisfies its
 2   duty to warn patients of the foreseeable risks involved with its products if it provides a
 3   complete, accurate, and appropriate warning to the patient’s health-care provider. Watts v.
 4   Medicis Pharm. Corp., 365 P.3d 944, 949 (Ariz. 2016) (adopting the Restatement (Third)
 5   of Torts § 6(d)). While Plaintiff says the learned intermediary doctrine does not apply, she
 6   cites no authority and makes no argument directly supporting this position. (Doc. 18 at 4).
 7   This case involves a medical device sold by a manufacture to a health-care provider for use
 8   by a patient, and the Court, therefore, finds that the learned intermediary doctrine applies.
 9          With regards to the failure to warn claim, Defendants argue that the Complaint fails
10   to show how the alleged failure to warn Plaintiff’s physicians caused her injuries. (Doc. 14
11   at 8). Specifically, they argue that the Complaint fails to allege how the physicians would
12   have acted differently had they been provided with a different warning. (Id.) In response,
13   Plaintiff cites the Complaint, which provides a list of warnings that Defendants allegedly
14   failed to provide to Plaintiff and her physicians. (Docs. 18 at 7; 1 at ¶ 40). This response
15   misses the point. The Complaint needs to show how the alleged failure to warn caused the
16   injury, and simply alleging warnings that Defendants should have included does not satisfy
17   this element. See Sw. Pet Prods., 273 F. Supp. 2d at 1060. The Complaint does say that
18   Plaintiff would not have relied on the Product if she had known the “true facts” about the
19   risks. (Doc. 1 at ¶ 72). But because of the learned intermediary doctrine, a defendant’s duty
20   to warn ends once it provides an adequate warning to the healthcare provider. Watts, 365
21   P.3d at 947. Therefore, the focus of this failure to warn claim is on what Defendants told
22   the health-care provider and whether inadequacies in those warnings caused Plaintiff’s
23   injuries. On this point, the Complaint is silent. It does not name the treating physicians who
24   received the allegedly inadequate warning, nor does it state that these physicians would
25   have acted differently had they received a different warning. Therefore, the Court finds
26   that Complaint fails to allege facts raising a plausible failure to warn claim. See Twombly,
27   550 U.S. at 570. The failure to warn claim, Count III, will be dismissed.
28   ///


                                                 -6-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 7 of 12



 1                    iii.    Defective Product
 2          Defendants argue that Arizona law does not recognize a defective product claim.
 3   (Doc. 14 at 16). Indeed, “[t]hree types of defects can result in an unreasonably dangerous
 4   product: (1) design defects, (2) manufacturing defects, and (3) informational defects
 5   encompassing instructions and warnings.” Gosewisch, 737 P.2d at 379. Plaintiff makes no
 6   argument in response. The defective product claim, Count IV, will be dismissed.
 7                    iv.     Design Defect
 8          Defendants argue that the Complaint fails to adequately allege a design defect
 9   because the Complaint does not allege how the Product caused Plaintiff’s injury. (Doc. 14
10   at 5). A claim of design defect entails a showing that a product’s design was defective,
11   unreasonably dangerous, and that the defect proximately caused the plaintiff’s injury.
12   Barnes v. Sandoz Crop Prot. Corp., 938 P.2d 95, 97 (Ariz. Ct. App. 1997); Vineyard v.
13   Empire Mach. Co., Inc., 581 P.2d 1152, 1155 (Ariz. Ct. App. 1978).
14          Plaintiff argues that the Complaint adequately pleads how the Product’s design
15   caused her injuries. (Doc. 18 at 3). She cites two paragraphs in the Complaint. One states
16   “a large subset of the population” that received the Product suffers from an adverse immune
17   response. (Doc. 1 at ¶ 21). The other states that the Product is prone to failure and caused
18   injury to Plaintiff. (Id. at ¶ 27). The Complaint does not, however, state that Plaintiff
19   suffered from an adverse immune response or otherwise describe how the Product
20   implanted in Plaintiff failed. The most detailed pleadings about Plaintiff, found in the first
21   three paragraphs, only show that the Plaintiff is domiciled in Arizona, that she was
22   implanted with the Product in 2006, and that in 2019 she “underwent vaginal mesh
23   revision/excision, posterior repair, and enterocele repair surgery, at Banner Gateway
24   Medical Center . . . .” (Id. at ¶¶ 2, 3). But these allegations, and all the rest, simply fail to
25   show how the Product caused this Plaintiff’s specific injury. The design defect claim,
26   Count V, will be dismissed. And with that, the Court notes, the Complaint fails to state any
27   of its strict liability claims.
28   ///


                                                   -7-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 8 of 12



 1          c. Negligence
 2          The Complaint’s negligence claims include counts of negligence, negligent
 3   misrepresentation, negligent infliction of emotional distress, and gross negligence. (Doc. 1
 4   at ¶¶ 89–94, 166–74, 217–21). Defendants argue that if the Complaint fails to state a claim
 5   for strict liability, it necessarily cannot state a claim in negligence. (Doc. 14 at 9). The
 6   Court agrees. See Gomulka v. Yavapai Mach. & Auto Parts, Inc., 745 P.2d 986, 990 (Ariz.
 7   Ct. App. 1987) (“If [a plaintiff] cannot prove his case in strict liability, he cannot prove it
 8   in negligence either.”). As explained above, the Complaint fails to allege causation: how
 9   the Product, its design, or a failure to warn caused Plaintiff’s injury. Causation is an
10   essential element to negligence claims. Keck v. Jackson, 593 P.2d 668 (Airz. 1979) (noting
11   that a claim for negligent infliction of emotional distress requires a showing of causation);
12   Dinsmoor v. City of Phoenix, 468 P.3d 745, 749 (Ariz. Ct. App 2020) (stating that claims
13   for negligence and gross negligence require a causal connection between the alleged breach
14   and injury); KB Home Tucson, Inc. v. Charter Oak Fire Ins. Co., 340 P.3d 405, 411 (Ariz.
15   Ct. App. 2014) (stating that negligent misrepresentation claims are governed by the
16   principles of negligence). Therefore, all of the Complaint’s negligence claims, Counts I,
17   IX, X, and XIV, will be dismissed.
18          d. Fraud
19          The Complaint’s fraud claims include common law fraud, fraudulent concealment,
20   and constructive fraud. (Doc. 1 at ¶¶ 120–65). Defendants argue that the Complaint fails
21   to meet Federal Rule of Civil Procedure 9(b)’s heightened pleading standard for fraud
22   allegations. (Doc. 14 at 14). Plaintiff’s Response repeats her legal conclusion that
23   Defendants committed fraud, but she does not specifically argue that the Complaint alleges
24   fraud with particularity. (Doc. 18 at 11–14).
25          To state a fraud claim with particularity, a complaint must include “an account of
26   the ‘time, place, and specific content of the false representations as well as the identities of
27   the parties to the misrepresentations.’” Swartz, 476 F.3d at 764 (citation omitted). The
28   Complaint generally alleges that Defendants fraudulently misrepresented the Product’s


                                                  -8-
      Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 9 of 12



 1   characteristics to Plaintiff, her physicians, healthcare providers, and the Food and Drug
 2   Administration (“FDA”). (Doc. 1 at ¶¶ 67, 85). The only documents mentioned, the
 3   Product’s brochures and instructions for use, are quoted as saying that the Product’s known
 4   complications are “rare” and “small.” (Id. at ¶ 26). Beyond this, nothing in the Complaint
 5   details the specific content of those documents, when they were made, nor the identities of
 6   the key parties, such as Plaintiff’s physicians, who received the alleged misrepresentations.
 7   It is enough to say that the Complaint fails to allege fraud with particularity, and so those
 8   claims, Counts VI, VII, and VIII, will be dismissed.
 9           e. Consumer Protection Laws
10           The Complaint alleges that Defendant violated Arizona’s consumer protection laws,
11   but it does not specify which laws in particular. (Doc. 1 at ¶¶ 198–216). Defendants note
12   this lack of specificity in their Motion. (Doc. 14 at 15). They argue that even under
13   Arizona’s Consumer Fraud Act, the claim would still fail to allege the circumstances giving
14   rise to fraud with particularity as Plaintiff would be required to do under Rule 9(b). (Id.)
15   Plaintiff confirms in its Response that it is bringing its claim under Arizona’s Consumer
16   Fraud Act. (Doc. 18 at 14). Because Count XIII is essentially a fraud claim, it will be
17   dismissed, just as the other fraud claims were dismissed, for failing to allege facts with
18   particularity. See Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003) (“It
19   is established law, in this circuit and elsewhere, that Rule 9(b)'s particularity requirement
20   applies to state-law causes of action.”).
21           f. Warranties
22           The Complaint alleges a breach of both implied and express warranty. (Id. at ¶¶
23   175–97). Defendants argue that an implied warranty claim is not available under Arizona
24   products liability law when a complaint also brings a claim of strict liability. (Doc. 14 at
25   11–26) (citing Scheller v. Wilson Certified Foods, Inc., 559 P.2d 1074, 1076 (Ariz. Ct.
26   App. 1977) (“[In Arizona] the theory of liability under implied warranty has been merged
27   into the doctrine of strict liability in tort, so that it is on this latter doctrine that the plaintiff's
28   claim must stand or fall.”); Hearn v. R.J. Reynolds Tobacco Co., 279 F. Supp. 2d 1096,


                                                       -9-
     Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 10 of 12



 1   1102 (D. Ariz. 2003)). The Court agrees. The implied warranty claim, Count XII, will be
 2   dismissed.
 3          An express warranty, under Arizona statute, is made when a seller makes an
 4   affirmation or promise to the buyer which relates to the good being sold. A.R.S. § 47-2313.
 5   Advertisements may give rise to express warranties. See Eck v. Helene Curtis Indus., Inc.,
 6   453 P.2d 366, 369 (Ariz. Ct. App. 1969). Still, the focus of the inquiry is on what
 7   affirmations were specifically made from the seller to the buyer. Martin v. Medtronic, Inc.,
 8   63 F. Supp. 3d 1050, 1060 (D. Ariz. 2014); Arvizu v. Medtronic Inc., 41 F. Supp. 3d 783,
 9   793 (D. Ariz. 2014); Ramirez v. Medtronic Inc., 961 F. Supp. 2d 977, 1001 (D. Ariz. 2013).
10          Defendants argue the Complaint’s express warranty claim fails because it does not
11   identify the affirmations made to Plaintiff. (Doc. 14 at 11). Plaintiff responds by citing to
12   where the Complaint alleges that Defendants marketed and promoted the Product as “safe”
13   and “minimally invasive,” thus creating an express warranty. (Docs. 18 at 11; 1 at ¶¶ 20,
14   23, 24). Plaintiff argues in her Response that, because the Product injured her, the Product
15   was not safe and so violated the express warranty. (Doc. 18 at 11).
16          The Complaint alleges that Defendants represented the Product’s potential
17   complications as “rare” and “small.” (Doc. 1 at ¶ 26). This shows Defendants did not
18   warrant that the Product would be perfectly safe. And, without further allegations
19   describing the facts of Plaintiff’s particular injuries, it is not clear whether the injuries fell
20   outside of the forewarned complications. Again, the Complaint does not explain what
21   injury Plaintiff suffered from the Product. It only states that she “underwent vaginal mesh
22   revision/excision, posterior repair, and enterocele repair surgery . . . .” (Id. at ¶ 3). Without
23   alleging facts showing the particular injury Plaintiff received from the Product, the
24   Complaint cannot show that Defendants breached its express warranty. Therefore, the
25   express warranty claim, Count XI, will be dismissed.
26          g. Unjust Enrichment
27          The Complaint brings a claim for unjust enrichment. (Doc. 1 at ¶¶ 222–26). Unjust
28   enrichment is an equitable remedy, and “[t]o recover on a claim for unjust enrichment, a


                                                   - 10 -
     Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 11 of 12



 1   claimant must show (1) an enrichment, (2) an impoverishment, (3) a connection between
 2   the two, (4) the absence of justification for the enrichment and impoverishment and (5) the
 3   absence of any remedy at law.” Mousa v. Saba, 218 P.3d 1038, 1045 (Ariz. Ct. App. 2009).
 4   As noted above, the Complaint fails to make factual allegations that the Product caused
 5   Plaintiff’s injury. The Complaint, therefore, does not adequately allege a connection
 6   between Defendants’ enrichment (profits from the Product) and Plaintiff’s impoverishment
 7   (injuries from the Product). The unjust enrichment claim, Count XV, will be dismissed.
 8          h. Punitive Damages
 9          Finally, the Complaint brings a claim for punitive damages. (Doc. 1 at ¶¶ 227–42).
10   Under Arizona law, manufacturers are not liable for punitive damages if the product was
11   approved by a government agency. A.R.S. § 12-689(A)(1). Defendants argue that the
12   Product was subject to FDA approval, and, therefore, punitive damages are not available.
13   (Doc. 14 at 16). Plaintiff argue that, because she alleges Defendants fraudulently withheld
14   material information from the FDA, their claim for punitive damages falls under a statutory
15   exception. (Doc. 18 at 15). Under this exception, punitive damages are available if a
16   manufacturer “[i]ntentionally, and in violation of applicable regulations as determined by
17   final action of the government agency, withheld from or misrepresented to the government
18   agency information material to the approval or maintaining of approval of the product . . .
19   and the information is relevant to the harm that the claimant allegedly suffered.” A.R.S. §
20   12-689(B)(2). In addition to the fact that the Complaint fails to allege fraud with
21   particularity, the Complaint also fails to allege that the FDA determined by final action that
22   Defendants withheld or misrepresented information relevant to the Product’s approval. The
23   statutory exception does not apply, and the claim for punitive damages, Count XVII, will
24   be dismissed.
25   IV.    Conclusion
26          Because the Complaint fails to state any cause of action, it will be dismissed in its
27   entirety.
28   ///


                                                 - 11 -
     Case 2:20-cv-01036-DJH Document 29 Filed 11/02/20 Page 12 of 12



 1          Accordingly,
 2          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. 14) is
 3   GRANTED.
 4          IT IS FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) is dismissed
 5   with leave to file a First Amended Complaint within thirty (30) days of the date this Order
 6   is entered;
 7          IT IS FINALLY ORDERED that if Plaintiff does not file does not file a First
 8   Amended Complaint within thirty (30) days of the date this Order is entered, the Clerk of
 9   Court shall dismiss this action without further order of this Court.
10          Dated this 2nd day of November, 2020.
11
12
13                                                Honorable Diane J. Humetewa
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
